SCHWELB, Senior Judge,
concurring:
I join the opinion of the court, of which I am the author, but I think it appropriate to add a few observations which, in my view, provide some context to the controversy before us and may convey to the reader the atmospherics of the case.
At the evidentiary hearing, D.W.’s trial counsel, who represented her client conscientiously and resourcefully, devoted almost all of her efforts to defending the sexual abuse charge. She did not mention the incest count at all in her opening statement or closing argument, and her only reference to that count, in a transcript that exceeded 280 pages, consisted of sixteen lines in her oral MJOA. In presenting the defense case, counsel introduced no testi*1172mony or other evidence contesting the District’s proof of incest.
Subsequently, in addressing the appropriate disposition of D.W.’s case and the conditions of probation, D.W.’s attorney not only failed to challenge the District’s claim that D.W. and D.S. were [half-] siblings, but she effectively acknowledged that they were. Specifically, defense counsel represented to the court that D.S. had been “aware from the beginning of the statements made by his sister.” Further, referring to Mr. Berry, who was present, D.W.’s attorney stated that “his father is here and can speak to [the issue of an appropriate curfew].” 1 At the time that counsel made these statements, she was well aware that, for purposes of the incest statute, a “sister” had to be a sister by blood. A “father,” likewise, had to be the biological father.
The District has not argued that these statements by D.W.’s attorney were judicial admissions — indeed, neither party has mentioned them in its brief — and I do not believe that such a contention would be sound. See Johnson v. District of Columbia Rental Hous. Gomm’n, 642 A.2d 135, 138 (D.C.1994); IX WigmoRE on Evidenoe § 2588 (Chadbourn ed.1981). If the evidence of consanguinity had been insufficient without trial counsel’s references to D.W.’s sister and father, these remarks would not have put the District over the top or changed the outcome of the case.
Nevertheless, counsel’s description of D.S. as D.W.’s sister and of Mr. Berry as their father,2 combined with the minimal attention accorded by the defense to the incest count, tend to reflect consciousness on the part of D.W.’s attorney that her defense as to that charge “is a weak and unfounded one” and, as we have recognized in a somewhat different context, “from that consciousness may be inferred the fact itself of the cause’s lack of truth and merit.” Mills v. United States, 599 A.2d 775, 783 (D.C.1991) (quoting II Wigmore on Evidence § 278, at 133 (Chadbourn ed.1979)). At the very least, these statements by D.W.’s attorney, her minimal focus on the incest charge, and her presentation of a witness (Mr. Jones) whose testimony effectively established the validity of that charge, provide reassurance that affirmance of the trial judge’s adjudication of guilt did not result in a miscarriage of justice.3
*1173Finally, a few words about the woman who was not there, i.e., on the witness stand. The one person who presumably knows for sure whether or not Mr. Berry is D.W.’s father is D.W.’s mother. She could thus have illuminated the controversy which is the subject of this appeal. Indeed, in all probability, she could have conclusively resolved it. So far as I can discern from the record, D.W.’s mother was available to testify. Indeed, there was some discussion of the possibility of placing D.W. in her home. Nevertheless, neither party called D.W.’s mother as a witness, although her testimony would obviously have helped one side or the other.4
If someone other than Mr. Berry is D.W.’s father, then it appears unlikely that D.W.’s conscientious and resourceful counsel would have failed to ascertain this potentially dispositive fact from her client’s mother and to bring it to the attention of the court and opposing counsel. If such evidence was available, its presentation would probably have averted an adjudication of guilt of incest.
If, on the other hand, D.W.’s mother confirmed that Mr. Berry is the boy’s father, the District could have required her to testify, but she might well have been a less than willing witness against her own young son. Given the rehabilitative purpose of juvenile proceedings and the availability of other witnesses against D.W., including D.W.’s own father,5 counsel for the District could reasonably and understandably have declined to compel a mother to incriminate her own child.
In the final analysis, D.W.’s mother did not testify, and a silent record enables us to do no more than speculate as to what her testimony would have revealed as to D.W.’s paternity if she had taken the stand. For the reasons I have outlined, however, the fact that neither party called her as a witness does not warrant an inference against the District. On the contrary, if anything, her absence from the witness stand cuts the other way.

. As noted in the opinion of the court, the defense also called Mr. Jones as a witness on D.W.’s behalf. When Mr. Jones testified that D.W. and D.S. are his grandchildren, counsel made no attempt to impeach him, to question or cast doubt on his testimony, or to suggest that he might not know the children's true ancestry. On appeal, however, D.W.’s attorneys claim for the first time that Mr. Jones did not and could not know whether his testimony on this subject was true. ”[C]ourts do not look with favor on abrupt reversals of direction by litigants as they proceed from one court to the next.” District of Columbia v. Wical Ltd. P’ship, 630 A.2d 174, 182 (D.C.1993).


. By orally moving for a judgment of acquittal of the incest count, the defense preserved the issue of the sufficiency of the evidence, and I do not suggest the contrary. However, if D.W.’s obviously able attorney had considered consanguinity to be a seriously contested issue, she could simply have referred to statements "made by D.S.” rather than "by [D.W.’s] sister,” and she could have said that "Mr. Berry is here,” rather than that "[D.W.’s] father is here.”


.I emphasize that nothing in this concurring opinion should be construed as criticizing what the record discloses to have been the first-rate defense of D.W. by his trial attorney. In my view, counsel took the necessary steps to preserve the sufficiency issue and, having done so, and having avoided making any judicial admission, implicitly acknowledged what she apparently and understandably regarded as undeniable.


. Neither the District nor the defense sought to invoke the "missing witness” doctrine. See Graves v. United States, 150 U.S. 118, 121, 14 S.Ct. 40, 37 L.Ed. 1021 (1893). Because the witness apparently was not "peculiarly available” to either party, I agree that this doctrine is not in play, even though for the reasons explained below, if Mr. Berry is not D.W.’s father, then the circumstances here arguably "make it reasonable to expect [the defense] to have called [D.W.’s mother as] a witness.” Strong v. United States, 665 A.2d 194, 197 (D.C.1995).


. Mr. Berry was, of course, the father of the complainant, D.S., as well as of her alleged assailant, D.W., and therefore any potential paternal loyalty on this part was owed to each of them.